PER CURIAM:
On July 18, 1984, claimant was driving her 1984 Dodge Omni on 1-64 near Hurricane, West Virginia, when she struck a pothole causing *294damage to the vehicle. The incident occurred about 11:15 p.m. The front and rear left wheels struck the hole and both rims and one tire were replaced. The total amount of the damage was $544.42, of which claimant, Sibyl Chase, paid $250.00.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W. Va. 645, 46 S.E.2d 81 (1947). In order for respondent to be found liable for the damages incurred, proof of actual or constructive notice of the defect must be shown. As there was no proof of notice in this claim, the claim is denied.
Claim disallowed.